Title: From George Washington to Major General Adam Stephen, 26 April 1777
From: Washington, George
To: Stephen, Adam



Dear Sir,
Head quarters. Morris Town. 26° April 1777.

I received your favour of this date from Westfield. It ever was against my inclination for an Officer to attempt any thing against the Enemy without the Knowledge & Consent of the Officer immediately commanding him; I wish therefore that you will endeavour to prevent the practice by which Capt. Flahen is missing, nor ever permit another to attempt a similar Affair without bringing him to severe Account—Here I must take the liberty to inquire whether the Orders I some time past sent you, directing an immediate Inquiry to be made into the Cause of some of our parties retreating on the approach of the Enemy—have been complied with—Both you & Genl Maxwell thought that there was misbehaviour somewhere; which persuaded me that the Inquiry would meet with no delay—Disappointed in this, I must insist that it be made without loss of Time, & sent up—that punishment, if deserved, may be inflicted—I am very sorry that my Orders have been too frequently unattended to—& most sincerely wish that in future no Cause for a similar Complaint may exist.
